Citation Nr: 0522280	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  00-20 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to special monthly compensation based on need 
for aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from November 1977 to 
December 1979.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In June 2001, the Board remanded this 
matter to the RO for additional development.  The claim is 
once again before the Board for further appellate 
consideration.    


FINDINGS OF FACTS

1.  Arthritis of any joint was not shown in service or to a 
degree of 10 percent or more within one year after separation 
from service, and is not shown to be otherwise related to 
service.

2.  The veteran's only service connected disability is 
residuals of bilateral ingrown toenails; he is not in need of 
aid and attendance of another or housebound as a result of 
this disability.  


CONCLUSIONS OF LAW

1.  Arthritis was not incurred or aggravated in-service, and 
it may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).

2.  The criteria for special monthly compensation based on 
need for aid and attendance or by reason of being housebound 
are not met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, VA will attempt to obtain on behalf of the claimant. VA 
will also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  
Pelegrini II also mandated that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court specifically 
recognized that where the notice was not mandated at the time 
of the initial AOJ decision, as is the situation in the 
veteran's case, the AOJ did not err in not providing such 
notice specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  Although the Court did not 
specifically explain how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
 
The veteran's claim was received in March 1999.  The claims 
on appeal were denied by a December 1999 rating decision.  In 
June 2001 and December 2002 letters, VA notified the 
appellant of his responsibility to submit evidence in support 
of his claim, what evidence, if any, was necessary to 
substantiate his claim, and which portion of the evidence the 
veteran was responsible for sending to VA and which portion 
of the evidence VA would attempt to obtain on behalf of the 
veteran.  The letters further suggested that he submit any 
evidence in his possession.  Subsequent to the above letters, 
the RO adjudicated the claim via a January 2005 Supplemental 
Statement of the Case.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements of this case.  The Board finds that the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied.  

Arthritis

The veteran's service medical records indicate that in 
November 1977, he was seen for right knee pain, diagnosed as 
tendonitis.  In December 1878, he was seen after he injured 
his knee in the barracks.  Right medial collateral ligament 
strain was diagnosed.  Arthritis was not shown in service.  
His separation examination report, dated in December 1979, 
did not indicate the presence of arthritis or any 
musculoskeletal disorder.

Post-service medical records do not indicate the presence of 
arthritis within one year after separation from service.  VA 
examination in September 1984 indicates that the 
musculoskeletal system was normal; arthritis was not 
diagnosed at that time.  Also, private medical records in 
July 1985 indicate that there were no abnormalities of the 
musculoskeletal system.  

Private medical records in October 1985 indicate that the 
veteran complained of swelling of the knees on use.  The only 
pertinent abnormality shown on examination was tenderness in 
the knees.  The impression was rule out collagen type disease 
with inflamed joints and hypersensitive skin pressure.   

VA examination in August 1986 indicates that the veteran 
reported having pain in his joints during service.  He 
reportedly began having pain in the joints several years 
before service.  The pain became severe in 1978, at which 
time he received medical treatment and diagnosed with 
tendonitis.  He has continued to have stiffness and pain in 
his joints ever since.  He reported pain and stiffness in the 
neck, back, shoulders, elbows, wrists, hands, hips, knees, 
and ankles.  He was diagnosed with arthralgia of the cervical 
and lumbosacral spine, shoulders, elbows, wrists, hands, 
hips, and knees, with mild degenerative changes of the knees.  

VA X-ray studies in November 1986, diagnosed degenerative 
changes in the right knee; however films of the right 
shoulder, elbow, hip, wrist and ankle were negative.  An 
April 1987 VA X-ray film of the cervical spine was negative.

Private medical reports reveal that the veteran was involved 
in a motor vehicle accident in April 1988, causing injuries 
to the pelvis and cervical spine.

The report of an August 2004 VA examination indicates the 
veteran had complaints of pain in the shoulders, elbows, 
wrists, hips, knees, and ankles.  Physical and x-ray 
examinations were conducted, and he was diagnosed with 
bilateral shoulder acromioclavicular joint arthritis and 
bilateral knee chondromalacia patellae.  The elbows, wrists, 
hips and ankles were normal.  The examiner commented that it 
was less likely as not that the veteran's joint condition 
have any relation to service.  The examiner further stated 
that it could not be stated with a reasonable degree of 
medical certainty that the appellant's joint condition was 
related to any military service.  

Analysis

Service connection for a disability may be granted when it is 
due to disease or injury incurred coincident with service, or 
if preexisting service, was aggravated therein.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  When a chronic disease, such as 
arthritis, becomes manifest to a degree of 10 percent or more 
within one year of separation from service in a veteran who 
has served for a period of 90 days or more after December 31, 
1946, such chronic disease may be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309.  

The veteran maintains that arthritis of multiple joints began 
in service.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this case, the record does not 
establish the presence of arthritis of any joint during 
service.  In addition, the medical evidence of record does 
not indicate the presence of arthritis of any joint within 
one year after separation from service.  Further, VA 
examination in 2004 indicates that arthritis is not shown to 
be related to service.  The veteran has not presented 
competent evidence to refute this opinion.  Given this 
evidence, the Board must conclude that service connection is 
not warranted.  

Special Monthly Compensation

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 
C.F.R. §§ 3.350(b).  The following factors will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of a claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustments of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, either physical or mental, which requires care 
or assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).  A finding that the veteran is 
"bedridden" will provide a proper basis for the 
determination.  Bedridden will be that condition which, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Id.  See also Turco v. Brown, 9 
Vet. App. 222 (1996).  

Special monthly compensation may also be paid when a veteran 
has a single service-connected disability rated 100 percent 
and, (1) has an additional service-connected disability 
independently rated at 60 percent, or (2) is permanently  
housebound by reason of service-connected disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disabilities and resultant 
confinement will continue throughout his or her lifetime.  
38 C.F.R. § 3.350(i).

The record indicates that the veteran has numerous 
disabilities, to include blindness, which are not service-
connected.  VA examination in August 2004 indicates that the 
veteran does need the assistance of another person, but this 
is due to his blindness.  In order to be entitled to special 
monthly compensation, however, it is necessary that aid and 
attendance or housebound requirements be met for the service-
connected disorders.  The only service-connected disorder is 
residuals of bilateral ingrown toenails, rated 
noncompensable.  There is no indication that the appellant is 
housebound or requires the aid and attendance of another as a 
result of his ingrown toenails.  Again, VA examination 
indicates that it is his nonservice-connected blindness that 
renders him in need of assistance of another.  Thus, 
entitlement to special monthly compensation is not warranted.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for arthritis of multiple joints is 
denied.

Special monthly compensation based on need for aid and 
attendance or by reason of being housebound is denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


